Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 36-43, 45, and 50-56, species (ii): an ether-based polyurethane in the reply filed on 6/22/2022 is acknowledged.
Claims 1-35 have been cancelled.  Claims 44, and 46-49 have been withdrawn as being directed to a non-elected species.  Accordingly, claims 36-43, 45, and 50-56 are under consideration. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-41, 50, and 52-56 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/273687 to Garvey et al. (hereinafter “Garvey”).
Garvey discloses a wallboard panel comprising a gypsum board 22 and a paper facing sheet 24 provided on each side of the gypsum board (figure 4).  

    PNG
    media_image1.png
    268
    286
    media_image1.png
    Greyscale

As shown in figure 4, an open cell foam layer 28 made of melamine resin is positioned in a center of the gypsum board.  The foam layer 28 has a plurality of apertures 32 extending through a thickness thereof, allowing the gypsum slurry to extend through the foam layer (paragraph 26). 
As to claim 37, alternatively, the foam layer 28 is secured to a lower facing via an adhesive (paragraph 31 and figure 6).  The examiner equates the combination of the foam layer and the lower facing to the claimed facer.  
As to claim 38, the foam layer is embedded within the gypsum board (paragraph 22).  This is a clear indication that both surfaces of the foam layer are treated with the gypsum slurry. 
As to claim 40, the foam layer has a thickness of 1/8 inch or 3.2 mm (paragraph 25).
As to claim 41, Garvey discloses that the thickness of the gypsum board is greater than the thickness of the foam layer (paragraph 26).  Accordingly, for a ½ in thick building board, the gypsum board would have a thickness in a range from ¼ to ½ in whereas the foam layer would have a thickness up to ¼ in or up to 6.35 mm, overlapping the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in a foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the foam thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer in the range instantly claimed motivated by the desire to enhance sound absorption properties for a wallboard panel. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
As to claim 50, a wallboard panel comprises a gypsum board 22 and a paper facing sheet 24 provided on each side of the gypsum board (figure 4).  
As to claims 52-54, the gypsum slurry extends through a series of apertures of the foam layer (paragraph 26).  Garvey discloses that the foam cells are free of gypsum slurry so that the sound waves entering the foam cells are substantially attenuated and dissipated, thereby providing excellent sound absorbing performance (paragraph 26).  That is to say, the gypsum slurry does not totally penetrate through the full thickness of the foam layer.  
As to claims 55 and 56, Garvey does not explicitly disclose the wallboard panel having a thermal conductivity of 0.03 to 0.5 W/m*K, a thermal resistance of from 0.03 to 0.5 K*m2/W, and/or an R-value of from 0.4 to 5, a soft body impact resistance of from 200 to 500 J, and/or a hard body impact resistance of from 100 to 300J. 
However, it appears that the wallboard panel of Garvey meets all structural limitations and chemistry required by the claims.   
The wallboard panel comprising a gypsum board 22 and a paper facing sheet 24 provided on each side of the gypsum board (figure 4).  

    PNG
    media_image1.png
    268
    286
    media_image1.png
    Greyscale

As shown in figure 4, an open cell foam layer 28 made of melamine resin is positioned in a center of the gypsum board.  The foam layer 28 has a plurality of apertures 32 extending through a thickness thereof, allowing the gypsum slurry to extend through the foam layer (paragraph 26).  Alternatively, the foam layer 28 is secured to a lower facing via an adhesive (paragraph 31 and figure 6). The foam layer has a thickness of 1/8 inch or 3.2 mm (paragraph 25). The gypsum slurry extends through a series of apertures of the foam layer (paragraph 26).  Garvey discloses that the foam cells are free of gypsum slurry so that the sound waves entering the foam cells are substantially attenuated and dissipated, thereby providing excellent sound absorbing performance (paragraph 26).  That is to say, the gypsum slurry does not penetrate through the full thickness of the foam layer.  
Therefore, the examiner takes the position that the wallboard panel having a thermal conductivity of 0.03 to 0.5 W/m*K, a thermal resistance of from 0.03 to 0.5 K*m2/W, and/or an R-value of from 0.4 to 5, a soft body impact resistance of from 200 to 500 J, and/or a hard body impact resistance of from 100 to 300J would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
Claims 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey as applied to claim 36 above, and further in view of US 2018/0022856 to Wang et al. (hereinafter “Wang”).
Garvey does not explicitly disclose the foam layer comprising an ether-based polyurethane. 
Wang, however, discloses a polyurethane foam having a good thermal insulation, acoustic insulation, great adhesion and increased dimensional stability, obtained from a composition comprising two different polyether polyols, polyisocyanate, catalyst and flame retardant (abstract).  The polyurethane foam having an open cell foam does not shrink or deform under natural temperature conditions (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane foam disclosed in Wang for the melamine foam disclosed in Garvey motivated by the desire to provide a wallboard panel having great adhesion, increased dimensional stability without compromising good thermal insulation and acoustic insulation.  

Claims 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey as applied to claim 36 above, and further in view of US 2016/0194866 to Jones et al. (hereinafter “Jones”).
Garvey does not explicitly disclose the foam layer comprising an ether-based polyurethane. 
Jones, however, discloses an acoustic panel designed to absorbed unwanted noise, comprising a molded polyurethane foam with an open cell structure (paragraphs 19 and 26).  The molded polyurethane foam is obtained by a reaction of a polyol component and an isocyanate component in the presence of a catalyst wherein the polyol component is a polyether polyol (paragraphs 41 and 42).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane foam disclosed in Jones for the melamine foam disclosed in Garvey motivated by the desire to provide a wallboard panel having excellent sound absorption capacities over the wide range of frequencies while allowing the low cost manufacture of the material.  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey as applied to claim 36 above, and further in view of US 2010/0256204 to Tinetti et al. (hereinafter “Tinetti”).
Garvey does not explicitly disclose the facing paper comprising a filler material. 
Tinetti, however, discloses a wallboard and facing paper that provides increased mold resistance at lower biocide loadings (abstract).  The biocide is selected from an n-alkyl isothiazolinone, a monohalo or dihalo substituted n-alkylisothiazolinones, chlorothalonil, methylene-bis-thiocyanate and any combinations thereof (paragraph 19).  The wallboard comprises a gypsum board and facing paper on each side of the gypsum board (paragraph 18).  The facing paper further includes a filler material (paragraph 21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention incorporate a filler material in the facing paper disclosed in Tinetti motivated by the desire to increase moisture resistance of the facing paper.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788